Citation Nr: 9912651	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  93-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service from April 1967 to May 1970, 
including some time in Vietnam.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1993 rating decision by the Department Veterans 
Affairs (VA) Nashville, Tennessee Regional Office (RO) which 
denied an increased rating for hypertension and also denied 
service connection for PTSD.  The Board remanded the case to 
the RO for additional development in January 1996; the RO has 
now returned the case to the Board for appellate review.

The issue of an increased evaluation for the service-
connected hypertension will be addressed in the REMAND 
section which follows the ORDER section in the decision 
below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The evidence does not establish that the appellant 
currently suffers from PTSD that is related to service.  The 
appellant has submitted no evidence showing any continuing or 
existing psychiatric pathology that is related to service, 
nor has he submitted any evidence showing a current diagnosis 
for PTSD. 

3.  The appellant also has not submitted medical evidence of 
any nexus between any alleged current PTSD, and any disease 
or injury incurred during service.





CONCLUSION OF LAW

A well-grounded claim of service connection for PTSD has not 
been presented and the claim is denied.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For purposes of consideration of a claim for VA benefits, a 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107(a).  As defined 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter Court), a well-grounded claim 
is one which is plausible, meritorious on its own, or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Where 
the determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay assertions 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Id.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Each disabling 
condition shown by a veteran's service records, or for which 
he seeks service connection, must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154.

A claim for service connection must also be accompanied by 
evidence establishing that the veteran currently has the 
claimed disability.  See Chelte v. Brown, 10 Vet. App. 268 
(1997); Rabideau v. Derwinski, 2 Vet .App. 141 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there 
can be no valid claim "in the absence of proof of a present 
disability"); Caluza v. Brown, 7 Vet. App. 498 (1995).

The service personnel records in the claims file indicate 
that the appellant was awarded the Vietnam Service Medal.  
These records also indicate that the appellant served as a 
lineman in Vietnam from June 17, 1969 until October 5, 1969, 
when he was medically evacuated to Japan for treatment of his 
hypertension; he did not return to duty in Vietnam after 
that.  

Review of the appellant's service medical records reveals 
that the appellant was hospitalized for most of October 1969; 
this hospitalization resulted in a diagnosis of labile 
essential hypertension.  No signs or symptoms of psychiatric 
difficulties were noted during this hospitalization.  The 
appellant underwent a separation examination in February 
1970; no psychiatric disorder was demonstrated on that 
examination.  Subsequently, the appellant sought mental 
health treatment in May 1970; he was afforded a psychiatric 
examination.  The appellant was noted to have gone AWOL with 
a resultant special court martial and it was also noted that 
he was concerned about his status.  The psychiatrist stated 
that the appellant did not show significant sociopathic 
behavior and that his sensorium and intellectual functioning 
were normal.  No psychotic thought processes were 
demonstrated.  The psychiatrist found no psychiatric illness 
to be present and referred the appellant for legal 
assistance.    

The post-service medical evidence of record contains a 
variety of psychiatric diagnoses for the appellant.  The most 
consistent Axis I diagnoses relate to alcohol dependence and 
polysubstance abuse; the earliest instance of such a 
diagnosis contained in the evidence of record is a VA 
hospital discharge summary dated in June 1978, when the 
appellant was diagnosed with alcoholism.  A February 1986 VA 
discharge summary gives the Axis I diagnosis of substance 
abuse (alcohol, marijuana, benzodiazepines).  An October 1992 
VA discharge summary listed a diagnosis of acute alcohol 
intoxication.  It was noted that the appellant had had a 
previous hospitalization in October 1991, and that the major 
reason for each admission was substance/alcohol problems.  In 
July 1992, the appellant was hospitalized in a different VA 
hospital and he was diagnosed with acute alcohol 
intoxication, poly-substance abuse and PTSD; it was noted 
that the appellant was seen by a psychiatrist for a previous 
history of PTSD.  In August 1992, the appellant's VA 
discharge summary lists diagnoses of alcohol dependence, 
history of mixed substance abuse and PTSD.  The VA hospital 
discharge summary from July 1993 lists diagnoses of alcohol 
withdrawal and mixed substance abuse; there was no diagnosis 
of PTSD.  The most recent VA hospital discharge summary was 
dated in February 1996 and lists diagnoses of alcohol 
dependence with acute alcohol intoxication and narcotic-
seeking behavior. 

Pursuant to the Board remand of January 1996, the appellant 
underwent VA psychiatric and psychological evaluation in 
April 1996.  The psychological examiner interviewed the 
appellant and administered the MMPI to him.  The results of 
this test were considered to be not reliable due to excessive 
endorsements of psychopathology by the appellant, but the 
results were considered to be indicative of feelings of 
isolation, alienation, problems in concentration, somatic 
complaints and symptoms of anxiety and dysphoria.  The 
psychologist noted that psychological testing results were 
not diagnostic of PTSD in and of themselves, and that the 
appellant's responses could be consistent with signs and 
symptoms of PTSD, as well as a history of severe substance 
abuse, characterological problems or anti-social personality 
traits.  

The appellant was also examined by a psychiatrist.  He 
described his work as a lineman in Vietnam and reported daily 
mortar and rocket attacks including one in which the man next 
to him was killed.  He also described difficulty with sleep 
in Vietnam due to anxiety.  He complained of a current marked 
startle response and of preferring to stay alone.  He said he 
was severely depressed on and off for years.  The appellant 
was objectively noted to be oriented in all spheres and he 
did not demonstrate any nervous behavior or mannerisms.  
There was no evidence of hallucination, looseness of 
association, flight of ideas or pressured speech.  The 
diagnostic impression was that the appellant had a few 
symptoms of PTSD, but that he fell far short of having PTSD.  
The psychiatrist rendered diagnoses of alcohol dependence, 
mixed substance abuse and possible panic attacks on Axis I, 
and there was no diagnosis on Axis II.

Although the appellant asserts that he currently has a 
psychiatric disorder, PTSD, that he incurred during his 
service, his own statements, alone, do not provide a 
sufficient basis for finding his claim to be well-grounded.  
Lay testimony is not competent to prove a matter requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Based on a review of the evidence of 
record, the Board finds that the appellant has failed to 
provide a competent current diagnosis of PTSD, or a competent 
medical opinion that he has PTSD or that he demonstrated 
psychiatric symptoms of PTSD during his service or within the 
presumptive period.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 144.  

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).  See Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  If the claimed stressor 
is related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  

While the evidence of record does demonstrate inadequate 
development concerning the appellant's alleged stressor of 
July 1969, he has not submitted competent medical evidence 
showing that he has a clear diagnosis of PTSD.  During his 
most recent VA psychiatric examination, he denied various 
PTSD symptoms and the psychiatric examiner specifically 
concluded that the appellant did not suffer from PTSD.  
Accordingly, his claim of entitlement to service connection 
for PTSD must be denied as not well-grounded.  Thus, further 
development of the reported 1969 event is not indicated.

As previously noted, where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995) (citing Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993)); see also Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (laypersons are not competent to 
offer medical opinions and, therefore, those opinions cannot 
serve as the basis for a well-grounded claim); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  This means that 
competent medical evidence to the effect that the claim is 
possible or plausible is required.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A claimant does not meet this 
burden by merely presenting his lay opinion because he is not 
a medical health professional and does not constitute 
competent medical authority.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The same is true of a claimant's 
representative.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the 
appellant never received any in-service treatment for PTSD or 
any other psychiatric disorder.  The existence of a diagnosis 
of PTSD was not medically demonstrated until many years after 
service, and that diagnosis seems to have been made as a 
result of the appellant claiming prior treatment for PTSD- 
said treatment has not been demonstrated in the evidence of 
record and the diagnosis of PTSD was not ever given after the 
summer of 1992, despite additional psychiatric 
hospitalizations.  The appellant has not provided any medical 
evidence, except the statement of his opinions contained in 
his written statements to establish that he suffered from any 
psychiatric disorder in-service or within the presumptive 
period or that he currently suffers from PTSD, and his 
statements are not competent evidence as to medical diagnosis 
or causation.  Moray v. Brown, 5 Vet. App. 463 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
claim for service connection for PTSD must be denied as not 
well-grounded.  

Although the Board considered and denied this appeal for 
service connection for PTSD on a ground different from that 
of the RO, the appellant has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well-grounded, the RO accorded the claimant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well-grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 49,747 
(1992).

As the foregoing explains the need for competent medical 
evidence of current disability , and competent medical 
evidence linking the disability to the appellant's active 
duty service, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application for service connection for PTSD.  Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

The appellant's claim for entitlement to service connection 
for PTSD is not well grounded and is, therefore, denied.


REMAND

Additional service medical records were obtained by the RO 
pursuant to the additional development directed by the Board 
remand of January 1996.  These records indicate that the 
October 1969 hospitalization which resulted in a diagnosis of 
labile essential hypertension also resulted in 
electrocardiogram findings that were consistent with left 
ventricle hypertrophy.  

This clinical finding made in 1969 is significant in light of 
the recent changes in VA regulations.  Effective January 12, 
1998, the provisions of 38 C.F.R. § 4.104, pertaining to the 
Cardiovascular System portion of the VA Schedule for Rating 
Disabilities were amended.  These amendments include changes 
to Diagnostic Codes 7007 and 7101, pertaining to hypertensive 
heart disease and hypertensive vascular disease.  62 Fed.Reg. 
238 (1997).  While the appellant's service-connected 
cardiovascular disability was evaluated by the RO under the 
new criteria, as per Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the Board notes that the examination utilized by the 
RO in evaluating the disability under the new criteria was 
conducted in May 1996.  Thus, the appellant has not been 
afforded a VA examination in which he was medically evaluated 
in accordance with the new criteria.

Furthermore, the Court has held that a remand by the Court or 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
notes that the April 1996 examiner apparently did not request 
a chest x-ray or review any prior chest x-rays to determine 
if the appellant has suffered cardiac enlargement.  While the 
examiner did note left ventricular hypertrophy on the 
electrocardiogram, no opinion is of record indicating whether 
or not this hypertrophy is in addition to that described in 
October 1969, or whether it is the same.  Therefore, given 
the guidance offered by the court in Stegall, this issue must 
again be remanded.

In light of the foregoing and to ensure that the VA has met 
its duty to assist the appellant in developing facts 
pertinent to the claim, the case is REMANDED for the 
following:

1.  The RO should request that the 
appellant supply the names, dates, and 
places, of any individuals or treatment 
facilities that have treated him for his 
service-connected hypertension or for any 
cardiac problem since 1996.  After having 
received proper authorization from the 
appellant, the RO should obtain copies of 
any records not already part of the 
claims file, including, but not limited 
to, any chest x-rays or EKGs performed 
during the appellant's numerous VA 
hospitalizations, and associate them with 
the claims file.  

2.  Thereafter, the appellant should be 
accorded a comprehensive VA 
cardiovascular examination to ascertain 
the nature and extent of all 
cardiovascular pathology.  He should be 
advised that he is to take his medication 
as prescribed on the day of the 
examination.  The cardiovascular 
examination should include all 
appropriate tests and studies of the 
cardiovascular system, to include blood 
pressure readings, necessary to evaluate 
the appellant's service-connected 
cardiovascular disability under the new 
and old rating criteria.  The examiner 
should note that the new VA rating 
criteria for hypertensive heart disease 
consider the level of physical activity 
expressed in METs (metabolic 
equivalents), left ventricular 
dysfunction, and evidence of cardiac 
hypertrophy or dilatation.  

All clinical findings should be reported 
in detail.  A chest x-ray should be taken 
and compared to any earlier chest x-rays 
to ascertain the presence or absence of 
cardiac enlargement.  All other indicated 
tests should be accomplished.  The claims 
file must be provided to the examiner for 
review prior to the examination.  The 
examiner is also requested to offer an 
opinion as to whether the hypertension is 
a manifestation of aortic insufficiency 
and as to whether any currently 
demonstrated left ventricle hypertrophy 
is the same or more than the October 1969 
clinical finding of left ventricle 
hypertrophy in the appellant's service 
medical records.

3.  Subsequently, the RO should review 
the claims file and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the report does not include fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.

4.  The case should then be reviewed by 
the RO.  The RO should adjudicate the 
issue of an increased evaluation for 
hypertension, considering the new and the 
old rating criteria for cardiovascular 
disorders; the RO should specifically 
address the issue of whether cardiac 
hypertrophy or dilatation has been 
clinically demonstrated.

If the claim remains denied, the appellant and his 
representative should be issued a supplemental statement of 
the case and be given the reasonable opportunity to respond 
thereto.  The case should then be returned to the Board for 
further appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to further develop the evidence 
and afford the appellant due process of law.  By this REMAND 
the Board intimates no opinion, either factual or legal, as 
to the ultimate disposition of the issues on appeal.  No 
action is required by the appellant until he receives further 
notice from the RO.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

